DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 7-11, 13-18 and 20-22 are pending:
		Claims 1-4, 7-10, 18 and 20-22 are rejected. 
		Claims 11 and 13-17 have been withdrawn.
		Claims 1-3, 18 and 21 have been amended.
		Claims 5-6, 12 and 19 have been canceled. 
Response to Amendments
Amendments filed 10/20/2022 have been entered. Amendments to the claims overcome §102 rejections previously set forth in non-final Office Action mailed 07/21/2022.
§103 rejections are maintained. 
Response to Arguments
Arguments filed 10/20/2022 have been entered. Arguments were fully considered.
On pages 7-8 of Applicant’s Arguments, Applicant argues that:
However, in an attempt to advance prosecution, the Applicants have amended claim 22 has to recite that the step of providing a stressor takes places in ambient air. Kuehnle's system is not an open-air system. Kuehnle introduces CO2 directly into the basins, so therefore it is clear that this step of Kuehnle does not take place in ambient air. Furthermore, the algal biofilm material of Kuehnle also never leaves the basins, as they are taught as being "dispersed throughout the basins". Therefore, because claim 22 defines that the stressor takes place on the defined mass of algae in the algal biofilm, and the biofilm of Kuehnle does not leave the basins, this is further evidence that the step of providing a stressor of Kuehnle does not take place in ambient air. Accordingly, Kuehnle fails to disclose each and every feature of claim 22. 
 
For the reasons above, Applicants respectfully ask for reconsideration of the rejection of independent claim 22 over Kuehnle. Applicants respectfully request reconsideration and withdrawal of the rejection under 35 U.S.C. § 102. 

	This argument is persuasive in view of amendments therefore §102 rejection of claim 22 is withdrawn.   
On pages 8-11 of Applicant’s Arguments, Applicant argues that:
For previous claim 6, the Office cites to Hornung, which teaches a process for sewage treatment and wastewater reclamation comprising a biomass growth container growth in atmospheric air (see C7/L24-26). However, on closer examination of this passage of Hornung, it is clear that it does not relate to a photic stressor that comprises exposing the algal biofilm to a first liquid phase and a second gas phase, wherein the second gas phase comprises exposing the algal biofilm to ambient air. The cited passage of Hornung simply teaches that, prior to entering a biomass processing system, the biomass can be grown in atmospheric air. Once the biomass enters the processing system of Hornung, where any introduction of a stressor to trigger a defense mechanism would take place, atmospheric air is not present. It is clear from the language of claim 1 that the exposure of the biofilm to atmospheric air takes place during the process of reducing the total dissolved solids in wastewater, not prior to the biofilm being utilized to reduce the total dissolved solids in wastewater. Therefore, the combination of Kuehnle, Rose, Gross, and Hornung do not read on all of the limitations of claim 1. 
  
For the reasons above, Applicants respectfully ask for reconsideration of the rejection of independent claim 1 over Kuehnle, Rose, Gross, and Hornung. Each of the dependent claims 2-4, and 9 depend from independent claim 1 and, therefore, are also believed to be in condition for allowance. Applicants respectfully request reconsideration and withdrawal of the rejection under 35 U.S.C. § 103. 

	This argument is not persuasive because Kuehnle as modified by Hornung teaches exposing biofilm to atmospheric air during the process of reducing the total dissolved solids in wastewater. Kuehnle teaches the method of reducing total dissolved solids (Kuehnle, see ABS) and Hornung teaches exposing biofilm (i.e. algae) to atmospheric air (Hornung, see C7/L23-30) therefore the combination teaches the claimed step. Furthermore,  it is desirable in Kuehnle to provide a form of air (i.e. compressed air) during wastewater treatment; however Kuehnle does not teach using ambient air therefore Kuehnle is modified by Hornung to provide the ambient air into the wastewater treatment system of Kuehnle thus the limitation is met.  
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Rose (USPN 6,203,700) in view of Gross (US 2014/0273171) and further in view of Hornung (USPN 8,658,414).
	Regarding claim 1, Kuehnle teaches a method of reducing total dissolved solids (reduce the level of total dissolved solids; see ¶30) in wastewater (wastewater; see ¶30) comprising: providing an algal biofilm (microbial consortium comprises algae; see ¶121), the algal biofilm comprising a material (biofilters; see ¶205) configured for the growth and attachment of a defined mass of algae (“enrichment with microbes occurs using biofilters”; see ¶205); providing a first amount of extracellular polymeric substance created by the defined mass of algae (there is inherently a first amount of extracellular polymeric substance (EPS) since microbes synthesize EPS; see ¶123); providing a fluid reservoir (wastewater basin; see Fig. 1 and ¶34) containing a portion of wastewater fluid; moving the algal biofilm through the portion of wastewater fluid in the fluid reservoir (the biofilters are continuously agitated and aerated through the mixing in the basin) (see ¶205); wherein the stressor comprises exposing the algal biofilm to a first liquid phase (“glycerin”; Kuehnle, see ¶30) or a second gas phase (“CO2”; Kuehnle, see ¶57), and removing a portion of total dissolved solids (solids removal; see Fig. 1 and ¶34) in the portion of wastewater fluid with the second amount of extracellular polymeric substance (the biologics (which are recycled back) are removed with the solids; EPS are derivatives of biologics; see Fig. 1, ¶34 and ¶80).  
	While Kuehnle teaches providing a stressor (CO2; see ¶30); Kuehnle does not teach providing a photic stressor to the defined mass of algae in the algal biofilm to trigger a defense mechanism of the defined mass of algae such that there is a second amount of extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae; using both the liquid and gas phases together; said second gas phase comprises exposing the algal biofilm to ambient air.  
	In a related field of endeavor, Rose teaches a process for treating metal-containing acid water (see Entire Abstract) comprising: providing a photic stressor (“light stress”; see C10/L20-30) to the defined mass of algae in the algal biofilm to trigger a defense mechanism of the defined mass of algae such that there is a second amount of extracellular polymeric substance (“extracellular fraction”; see C10/L10-20’ “extracellular complexing compounds by microalgae”; see 10/L40-50), the second amount being greater than the first amount for the defined mass of algae (“TOC yield increasing…”; see C10/L20-30; the TOC yield is extracellular fraction). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the step of providing a photic stressor (i.e. light stress) as disclosed by Rose because said step provides the benefit of maximizing the production of extracellular metal complexing fraction (Rose, see C10/L25-30) for metal polishing in wastewater (Rose, see C10/L40-55) which is desirable in Kuehnle (Kuehnle, see ¶212). 
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) using both a liquid (nutrient-rich liquid phase) (see ¶15) and gas phases (carbon dioxide gaseous phase) (see ¶15) together.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by having both a liquid and gas phase at the same time as disclosed by Gross because it is applying a known technique of adding a liquid and gas phase together to a known method of wastewater treatment obviously resulting in facilitating the growth of algae with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.). 
	In a related field of endeavor, Hornung teaches a process for sewage treatment and wastewater reclamation (see Entire Abstract) comprising biomass growth container growth in atmospheric air (see C7/L24-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating atmospheric air as taught by Hornung because it is applying a known technique of using atmospheric air to a known method of wastewater treatment, obviously resulting in growing algae biomass with an expectation of success (Hornung, see C7/L20-34). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 2, Kuehnle, Rose, Gross and Hornung teach the method of claim 1, wherein the photic stressor (Rose, i.e. light stress) is abiotic (the light is inherently abiotic; see definition of “abiotic” – see NPL attached).  
	Regarding claim 3, Kuehnle, Rose, Gross and Hornung teach the method of claim 1, wherein the photic stressor is selected from the group consisting of adjusting an amount of light applied to the algal biofilm (“the light intensity was increased…”; Rose, see C10/L20-30), adjusting a wavelength of the light applied to the algal biofilm, and combinations thereof.  
	Regarding claim 4, Kuehnle, Rose, Gross and Hornung teach the method of claim 1, wherein the photic stressor (Rose, i.e. light stress) comprises exposing the algal biofilm to a gas phase (“CO2”; Kuehnle, see ¶57).  
	Regarding claim 8, Kuehnle, Rose, Gross and Hornung teach the method of claim 1, comprising an algal growth system (Kuehnle, i.e. biofilters). 
	Kuehnle does not teach that said algal growth system comprising: (a) a vertical reactor configured to retain the algal biofilm; (b) a shaft, wherein the shaft is associated with and supports the algal biofilm; and (c) a drive motor, the drive motor being coupled with the shaft such that the algal biofilm is selectively actuated.  
	Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising an algal growth system, the algal growth system comprising: (a) a vertical reactor (“Photobioreactor (RABP) 10”; see ¶22 and Fig. 3) configured to retain the algal biofilm (algal biofilm; see ¶22); (b) a shaft (shafts; see claim 1), wherein the shaft is associated with and supports the algal biofilm (the shafts support the flexible material, the flexible material includes the algal biofilm; see claim 1); and (c) a drive motor (drive motor; see claim 1), the drive motor being coupled with the shaft such that the algal biofilm is selectively actuated (“the drive motor actuates…such that the flexible material is actuated”; see claim 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the algal growth system of Gross because said system provides a cost effective method and system for harvesting of algae biomass (Gross, see ¶15) which is desirable for Kuehnle to provide economic conversion of biomass to valuable co-products (Kuehnle, see ¶115). 
	Regarding claim 9, Kuehnle, Rose, Gross and Hornung teach the method of claim 1, further comprising harvesting the algae from the algal biofilm (“dewatering”; Kuehnle, see ¶43, ¶207 and Fig. 1; algae is harvested in the dewatering step).  
	Regarding claim 21, Kuehnle teaches a method of reducing total dissolved solids (reduce the level of total dissolved solids; see ¶30) in wastewater (wastewater; see ¶30) comprising: providing an algal biofilm (microbial consortium comprises algae; see ¶121), the algal biofilm comprising a material (biofilters; see ¶205) configured for the growth and attachment of a defined mass of algae (“enrichment with microbes occurs using biofilters”; see ¶205);  providing a fluid reservoir (wastewater basin; see Fig. 1 and ¶34) containing a portion of wastewater fluid; providing a first amount of extracellular polymeric substance created by the defined mass of algae (there is inherently a first amount of extracellular polymeric substance (EPS) since microbes synthesize EPS; see ¶123); moving the algal biofilm including the defined mass of algae through the portion of wastewater fluid in the fluid reservoir (the biofilters are continuously agitated and aerated through the mixing in the basin; see ¶205); and wherein the stressor comprises exposing the algal biofilm to a first liquid phase (“glycerin”; Kuehnle, see ¶30) or a second gas phase (“CO2”; Kuehnle, see ¶57), and removing a portion of total dissolved solids (solids removal; see Fig. 1 and ¶34) in the portion of wastewater fluid with the second amount of extracellular polymeric substance (the biologics (which are recycled back) are removed with the solids; EPS are derivatives of biologics; see Fig. 1, ¶34 and ¶80).  
	While Kuehnle teaches providing a stressor (CO2; see ¶30); Kuehnle does not teach providing a photic stressor to the defined mass of algae in the algal biofilm to affect the defined mass of algae such that there is a second amount of extracellular polymeric substance created by the defined mass of algae, the second amount being greater than the first amount for the defined mass of algae;  using both the liquid and gas phases together; wherein the second gas phase comprises exposing the algal biofilm to ambient air.
	In a related field of endeavor, Rose teaches a process for treating metal-containing acid water (see Entire Abstract) comprising: providing a photic stressor (“light stress”; see C10/L20-30) to the defined mass of algae in the algal biofilm to trigger a defense mechanism of the defined mass of algae such that there is a second amount of extracellular polymeric substance (“extracellular fraction”; see C10/L10-20’ “extracellular complexing compounds by microalgae”; see 10/L40-50), the second amount being greater than the first amount for the defined mass of algae (“TOC yield increasing…”; see C10/L20-30; the TOC yield is extracellular fraction). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the step of providing a photic stressor (i.e. light stress) as disclosed by Rose because said step provides the benefit of maximizing the production of extracellular metal complexing fraction (Rose, see C10/L25-30) for metal polishing in wastewater (Rose, see C10/L40-55) which is desirable in Kuehnle (Kuehnle, see ¶212). 
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) using both a liquid (nutrient-rich liquid phase) (see ¶15) and gas phases (carbon dioxide gaseous phase) (see ¶15) together.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by having both a liquid and gas phase at the same time as disclosed by Gross because it is applying a known technique of adding a liquid and gas phase together to a known method of wastewater treatment obviously resulting in facilitating the growth of algae with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.). 
	In a related field of endeavor, Hornung teaches a process for sewage treatment and wastewater reclamation (see Entire Abstract) comprising biomass growth container growth in atmospheric air (see C7/L24-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating atmospheric air as taught by Hornung because it is applying a known technique of using atmospheric air to a known method of wastewater treatment, obviously resulting in growing algae biomass with an expectation of success (Hornung, see C7/L20-34). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Rose (USPN 6,203,700) in view of Gross (US 2014/0273171) and further in view of Hornung (USPN 8,658,414) and by evidence of Alper (US 2015/0305330).
	Regarding claim 7, Kuehnle, Rose, Gross and Hornung teach the method of claim 1, wherein the extracellular polymeric substance comprises proteins (polymeric exopolysaccharides inherently comprise proteins by evidence of Alper; Alper, see ¶3) and polysaccharides (“exopolysaccharides”; Kuehnle, see ¶123). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Rose (USPN 6,203,700) in view of Gross (US 2014/0273171) in view of Hornung (USPN 8,658,414) and further in view of Chidambaran (US 2017/0233272).
	Regarding claim 10, Kuehnle, Rose, Gross and Hornung teach the method of claim 1.
	The combination of references does not teach further comprising precipitating salts from the portion of wastewater fluid in the fluid reservoir, wherein removing a portion of total dissolved solids in the portion of wastewater fluid further comprises removing at least a portion of precipitated salts.  
	In a related of endeavor, Chidambaran teaches a method and apparatus for selenium removal from high TDS wastewater (see Entire Abstract) comprising precipitating salts (the precipitated salts) (see ¶25) from the portion of wastewater fluid, wherein removing a portion of total dissolved solids in the portion of wastewater fluid further (removing suspended solids from the wastewater) (see ¶33) comprises removing at least a portion of precipitated salts (removing precipitated inorganic salts from the wastewater by filtration) (see ¶33).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid reservoir in the method of Kuehnle by incorporating a method to precipitate and remove precipitate salts as taught by Chidambaran because it improves the performances of biological processes (Chidambaran, see ¶25) which is desirable in Kuehnle (“biologics”; Kuehnle, see Fig. 1). 


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Rose (USPN 6,203,700) in view of Gross (US 2014/0273171) and further in view of Hornung (USPN 8,658,414) and by evidence of Chaumont (USPN 5,447,629). 
	Regarding claim 18, Kuehnle teaches a method of reducing total dissolved solids (reduce the level of total dissolved solids; see ¶30) in wastewater (wastewater; see ¶30) comprising the steps of. providing an algal growth system (biofilters; see ¶205) comprising: (a) growth and attachment of a defined mass of algae (“enrichment with microbes occurs using biofilters”; see ¶205)  (b) a fluid reservoir (wastewater basin; see Fig. 1 and ¶34); and (c) a portion of wastewater, wherein the portion of wastewater is retained within the fluid reservoir and includes an amount of total dissolved solids (algae growth reduce the level of total dissolved solids; see ¶30); wherein stimulating the production of the extracellular polymeric substance reduces the amount of total dissolved solids in the portion of wastewater (CO2 addition promotes biological growth therefore stimulates the production of EPS since microbes synthesize EPS; see ¶34 and ¶123); providing a first amount of extracellular polymeric substance created by the defined mass of algae (there is inherently a first amount of extracellular polymeric substance (EPS) since microbes synthesize EPS; see ¶123);  a first stressor (CO2; see ¶30; CO2 is a stressor by evidence of Chaumont; Chaumont, see C3/L57-66) to trigger a defense mechanism (defense mechanism is an inherent characteristic of the algae because microalgae react and protect themselves by synthesizing an extracellular polysaccharide by evidence of Chaumont; Chaumont, see C7/L59-63) of the defined mass of algae such that there is a second amount of extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae (CO2 addition enhances algae growth and microbes synthesize EPS therefore will inherently have a second amount greater than a first amount since more microbes will produce more EPS; see ¶30 and ¶123; additionally, the second amount of EPS will be greater than the first amount because recycled biologics will also increase the EPS; see Fig. 1); wherein triggering the defense mechanism of the defined mass of algae reduces the amount of total dissolved solids in the portion of wastewater (EPS derivatives enrich biologics that are tolerant of high levels of dissolved solids; see ¶220).
	Kuehnle does not teach: that said algal growth system comprising: (a) a vertical reactor comprising; (i) a flexible sheet material, the flexible sheet material being configured to facilitate the growth and attachment of a defined mass of algae; (ii) a shaft, wherein the shaft is associated with and supports the flexible sheet material; and (iii) a drive motor, the drive motor being coupled with the shaft such that the flexible sheet material is selectively actuated; the vertical reactor being positioned at least partially within the fluid reservoir; rotating the flexible sheet material of the algal growth system through the portion of wastewater retained in the fluid reservoir in a first liquid phase; rotating the flexible sheet material of the algal growth system through a gas in a second gas phase, wherein rotation of the flexible sheet material of the algal growth system through said gas, and providing a second stressor to trigger a defense mechanism of the defined mass of algae such that there is a second amount of extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae; and harvesting the algae from the flexible sheet material, wherein the second gas phase comprises exposing the algal biofilm to ambient air.
	In a related field of endeavor, Rose teaches a process for treating metal-containing acid water (see Entire Abstract) comprising: providing a stressor (“light stress”; see C10/L20-30) to the defined mass of algae in the algal biofilm to trigger a defense mechanism of the defined mass of algae such that there is a second amount of extracellular polymeric substance (“extracellular fraction”; see C10/L10-20; “extracellular complexing compounds by microalgae”; see 10/L40-50), the second amount being greater than the first amount for the defined mass of algae (“TOC yield increasing…”; see C10/L20-30; the TOC yield is extracellular fraction). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the step of providing the stressor (i.e. light stress) as disclosed by Rose because said step provides the benefit of maximizing the production of extracellular metal complexing fraction (Rose, see C10/L25-30) for metal polishing in wastewater (Rose, see C10/L40-55) which is desirable in Kuehnle (Kuehnle, see ¶212). Therefore the combination of Kuehnle and Rose teaches providing a first stressor and a second stressor to trigger a defense mechanism. 
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising (a) a vertical reactor comprising; (i) a flexible sheet material (flexible sheet material) (see claim 1), the flexible sheet material being configured to facilitate the growth and attachment of algae (for growth and attachment of algae) (see claim 1); (ii) a shaft (shafts) (see claim 1), wherein the shaft is associated with and supports the flexible sheet material (associated with the flexible sheet material) (see claim 1); and (iii) a drive motor (drive motor) (see claim 1), the drive motor being coupled with the shaft such that the flexible sheet material is selectively actuated (“drive motor actuates…the flexible sheet material is actuated”) (see claim 1); wherein the flexible sheet material is configured to pass through the fluid reservoir during operation of the algal growth system (“the flexible sheet material can be configured to pass through the fluid reservoir”) (see Abstract, lines 8-11), the vertical reactor being positioned at least partially within the fluid reservoir (embodiments can be adapted to fresh water systems and saltwater culture systems) (see ¶22); rotating the flexible sheet material of the algal growth system through the portion of wastewater retained in the fluid reservoir in a first liquid phase (“rotating the flexible sheet material…passes through the contacting liquid retained in the fluid reservoir”) (see claim 14); rotating the flexible sheet material of the algal growth system through a gas in a second gas phase (“rotating the flexible sheet material…passes through gaseous carbon dioxide”) (see claim 14) to stimulate production of an extracellular polymeric substance; and harvesting the algae from the flexible sheet material (“the step of harvesting the algae from the flexible sheet material”) (see ¶11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the algal growth system of Gross because said system provides a cost effective method and system for harvesting of algae biomass (Gross, see ¶15) which is desirable for Kuehnle to provide economic conversion of biomass to valuable co-products (Kuehnle, see ¶115). 
	In a related field of endeavor, Hornung teaches a process for sewage treatment and wastewater reclamation (see Entire Abstract) comprising biomass growth container growth in atmospheric air (see C7/L24-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating atmospheric air as taught by Hornung because it is applying a known technique of using atmospheric air to a known method of wastewater treatment, obviously resulting in growing algae biomass with an expectation of success (Hornung, see C7/L20-34). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 20, Kuehnle, Rose, Gross and Hornung teach the method of claim 18, further comprising providing a plurality of algal growth systems (the wastewater system may comprise multiple basins; Kuehnle, see ¶34) to decrease the amount of total dissolved solids in a water system (algae growth reduces the level of total dissolved solids; Kuehnle, see ¶30).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Hornung (USPN 8,658,414) and by evidence of Chaumont (USPN 5,447,629). 
	Regarding claim 22, Kuehnle teaches a method of reducing total dissolved solids in wastewater comprising: 
	providing an algal biofilm (microbial consortium comprises algae; see ¶121), the algal biofilm comprising a material (biofilters; see ¶205) configured for the growth and attachment of a defined mass of algae (“enrichment with microbes occurs using biofilters”; see ¶205); 
	providing a first amount of extracellular polymeric substance created by the defined mass of algae (there is inherently a first amount of extracellular polymer substance (EPS) since microbes synthesize EPS; see ¶123); 
	 providing a fluid reservoir (wastewater basin; see Fig. 1 and see ¶34) containing a portion of wastewater fluid; 
	moving the algal biofilm including the defined mass of algae through the portion of wastewater fluid in the fluid reservoir (the biofilters are continuously agitated and aerated through the mixing in the basin; see ¶205);
	providing a stressor (CO2; see ¶30; CO2 is a stressor by evidence of Chaumont; Chaumont, see C3/L57-66) to the defined mass of algae in the algal biofilm to affect the defined mass of algae such that there is a second amount of extracellular polymeric substance created by the defined mass of algae, the second amount being greater than the first amount for the defined mass of algae (CO2 addition enhances algae growth and microbes synthesize EPS therefore will inherently have a second amount greater than a first amount since more microbes will produce more EPS; see ¶30 and ¶123; additionally, the second amount of EPS will be greater than the first amount because recycled biologics will also increase the EPS; see Fig. 1);  and 
	removing a portion of total dissolved solids (solids removal; see Fig. 1; see ¶34) in the portion of wastewater fluid with the second amount of extracellular polymeric substance (the biologics (which are recycled back) are removed with the solids; EPS are derivatives of biologics; see Fig. 1, see ¶34 and ¶80).  
	wherein the stressor is selected from the group consisting of increasing the pH of the algal biofilm, decreasing the pH of the algal biofilm, increasing the temperature of the algal biofilm, decreasing the temperature of the algal biofilm, modulating the temperature of the algal biofilm, adjusting an amount of light applied to the algal biofilm, adjusting a wavelength of the light applied to the algal biofilm, and combinations thereof (CO2 regulates pH; see ¶30).
	Kuehnle does not teach wherein the step of providing a stressor takes places in ambient air.
	In a related field of endeavor, Hornung teaches a process for sewage treatment and wastewater reclamation (see Entire Abstract) comprising biomass growth container growth in atmospheric air (see C7/L24-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating atmospheric air as taught by Hornung because it is applying a known technique of using atmospheric air to a known method of wastewater treatment, obviously resulting in growing algae biomass with an expectation of success (Hornung, see C7/L20-34). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778